DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is in response to the amendment filed on May 4, 2021.

Continuation
	This application is a continuation of 16/019,209, now U.S. Patent 10,319,034.

Response to Arguments
The Applicant argues that the claims are not directed to an abstract idea.  The Examiner disagrees.  Claim 2 recite(s) displaying, receiving, and sending steps.  The steps of claim 2 are carried out using a computer device.  The computer device can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 26 ).  
Claim 2 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas.  Claims 4-21 are directed to gathering and analyzing data.
	Further, the additional limitations of the selection and order request steps of claim 2 do not integrate the judicial exception into a practical application, as the 
In response to the Applicant’s argument pertaining to the PTAB decision Smith, the case is informative.  In addition, a PTAB decision is fact specific to the case being decided.
With regard to the arguments pertaining to example 37 claim 1, the Examiner disagrees.  Example 37 claim 1 was found to be eligible, because:
The claim recites the combination of additional elements of receiving, via a GUI, a user selection to organize each icon based on the amount of use of each icon, a processor for performing the determining step, and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use. The claim as a whole integrates the mental process into a practical application. Specifically, the additional elements recite a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. 

	In the present application, the claims are directed to trading, not automatically displaying icons to the user based on usage.  Therefore, the claims are patent ineligible.

With regard to the arguments pertaining to Core Wireless, the Examiner disagrees.  In Core Wireless, the Court stated the following:
The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data,” which can be accessed directly from the main menu. Id. at 2:55–59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up.” Id. at 3:53–55. The speed of a user’s navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.” Id. at 2:35–39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality.” Id. at 3:2–3. This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.

	The Court stated that the invention “improve[d] the efficiency of using the electronic device by bringing together ‘a limited list of common functions and commonly accessed stored data,’ which can be accessed directly from the main menu. . . The speed of a user’s navigation through various views and windows can be improved because it ‘saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated.’ This language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.”
	Unlike in Core Wireless, the present invention does not “improve the efficiency of using the electronic device.”  Therefore, Core Wireless is inapplicable.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of modifying a parameter of a working order without significantly more. 
See Spec. ¶ 26 ).  
Claim 2 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of modifying a parameter of a working order without significantly more.
	Further, the additional limitations of the selection and order request steps of claim 2 do not integrate the judicial exception into a practical application, as the limitations are directed to analyzing and displaying data.  Claim 2 recite(s) displaying, receiving, and sending steps.  The steps of claim 2 are carried out using a computer device.
Claims 2 and 4-21 are ineligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest NPL is “Information Visualization for Stock Market Ticks: Toward a New Trading Interface,” by Pasha Roberts, B.A., Economics, Russian Studies College of William and Mary, 1984.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691